Citation Nr: 0003218	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-49 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder with recurrent depression/major depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from June 1975 to August 1977.

This appeal arises from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire that determined that claims for 
service connection for a back condition, for mixed 
personality disorder (claimed as a psychiatric condition), 
and for generalized anxiety disorder with recurrent 
depression/major depression (claimed as a psychiatric 
condition) were not well grounded.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution of the matter.  

In April 1999, the Board resolved two issues on appeal and 
remanded the final issue, service connection for generalized 
anxiety disorder with recurrent depression/major depression, 
for additional development.  Since that time, the requested 
development has been completed and the case is now ready for 
Board adjudication.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.

2.  The preponderance of the medical evidence of record 
indicates the veteran currently does not have a generalized 
anxiety disorder with recurrent depression/major depression, 
and that any earlier manifestations of these conditions were 
not the result of his service in the military-either 
directly or via aggravation of a preexisting condition.

3.  The facts in this case are not so complex or 
controversial as to require an opinion from an independent 
medical expert (IME) to properly adjudicate the claim.





CONCLUSIONS OF LAW

1.  A generalized anxiety disorder with recurrent 
depression/major depression was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  An advisory opinion from an independent medical expert to 
ascertain whether the current diagnosis is correct is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. 
§§ 20.901, 20.902 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that in its April 1999 decision 
and remand, it found the instant claim to be well grounded, 
although that decision did not clearly state so.  Submission 
of a well-grounded claim triggered VA's duty to assist the 
veteran in the development of the claim.  Pursuant to the 
duty to assist, the Board remanded the claim to the RO for 
additional development.  The Board finds that the development 
requested by the Board in the April 1999 remand has been 
completed and all relevant evidence for equitable disposition 
of this claim has been obtained to the extent possible.  No 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 
1991).

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
experienced some psychiatric difficulties during active 
service as a submariner.  During psychiatric hospitalization 
in July 1977, a psychiatrist gave a diagnosis of "depressive 
reaction" following the veteran's suicide attempt and noted 
that the veteran had developed "situational anxiety and 
depression."  After further evaluation, the psychiatry staff 
then changed the diagnosis to mixed personality disorder, 
EPTE, and recommended that the veteran be discharged from 
active service. 

A July 1977 Medical Board report indicates that the veteran's 
reported history of illness was considered reliable.  He 
reported that he began having "problems" with his superiors 
and with other personnel about a year earlier.  The examiner 
noted that the veteran developed situational anxiety and 
depression and a chronic fear that he was going "berserk."  
The veteran reported that in June 1977, he blacked-out and 
remained in a dazed state on unauthorized absence for a 
month.  He was reportedly apprehended while trying to jump 
from a 6th floor window and was subsequently admitted for 
psychiatric evaluation.  The examiner noted that all 
laboratory and physical examination results were within 
normal limits.  There was no evidence of psychosis.  There 
was no evidence of any contributing prior family history.  
During hospitalization, the veteran reported that he felt 
that his blackout spells resulted from being "drugged," 
although the examiner reported that no psychotropic 
medications were used during hospitalization.  The report 
notes that the staff psychiatrists reviewed the veteran's 
medical history and current clinical findings and concluded 
that he suffered from a personality disorder of such severity 
that he was unsuitable for continued active duty.  The 
revised diagnoses were mixed personality disorder, existed 
prior to entry (EPTE), manifested by inability to cope with 
moderate frustration, easy tendency to dissociate, immature 
judgment, and tendency to withhold and withdraw; 
precipitating stress, mild; predisposition, unknown; military 
impairment, severe (unsuitable); and, civilian impairment, 
minimal.

An August 1980 VA psychological report notes that the veteran 
was in the alcohol treatment program.  Diagnostic impressions 
of alcoholism, rule-out anxiety reaction, and rule-out 
depressive reaction secondary to alcoholism were given.

A January 1981 VA hospital report notes diagnoses of seizure 
disorder and chronic excessive abuse of alcohol.  A claim for 
service connection for epilepsy was denied in RO rating 
decisions of February and May 1981.  

In March 1996, the veteran requested service connection for 
psychological problems and reported psychological treatment 
during active service.  A March 1996 assessment noted that 
the veteran reported that he was sexually abused as a child 
and had been depressed for years.  

An April 1996 VA outpatient report notes that the veteran was 
taking amitriptyline (Elavil) for depression.  Other VA 
outpatient reports note treatment at various times.  A May 
1996 report notes follow-up for chronic depression.

During a July 1996 VA mental status examination, the veteran 
reported that he felt depressed all of the time and reported 
that he felt miserable.  The examiner noted that the veteran 
lacked spontaneity and his mood seemed severely depressed.  
The examiner felt that the veteran was suffering from a long-
standing anxiety disorder with recurrent, severe depression, 
excessive worrying, and suicidal thoughts and attempts.  The 
Axis I diagnoses were:  1) generalized anxiety disorder with 
recurrent depression, 2) major depression, and 3) alcohol 
abuse, in remission.  The VA psychiatrist reported that there 
was no diagnosis on Axis II.  

In an August 1996 rating decision, the RO determined, among 
other things, that the claim for service connection for 
generalized anxiety disorder with recurrent depression/major 
depression was not well grounded.

In April 1999, the Board remanded the case to the RO for 
further development.  The Board requested that the RO obtain 
a medical opinion addressing the question of whether it is at 
least as likely as not that a generalized anxiety disorder 
and/or major depression began or increased during the 
veteran's period of service.  

In August 1999, the veteran underwent the requested VA mental 
status examination.  The claims file indicates the July 1996 
VA examiner was no longer available to evaluate the veteran-
so another examiner performed the evaluation.  He indicated 
that he reviewed the claims file in its entirety, including 
the records of the psychiatric diagnoses rendered during 
service and those rendered in July 1996.  During the 
examination, the veteran reported that nothing had changed.  
He still had no interests, lived in his car or with his 
parents, and made $335 per year.  He became irritable when he 
was asked to discuss his problems.  He reported that he 
worked at odd jobs about 15 hours per week.  He felt that he 
did not fit in.  When asked what his biggest emotional 
problem was, he replied that he did not know.  He reported 
that he had not drank for six years.  He denied being 
sexually or physically abused as a child, and he described 
his family history was good.  The examiner noted that the 
veteran was dirty, unkempt, and odorous.  He was combative 
and agitated.  His speech was slow and hesitant.  His mood 
was within normal limits, but his affect was reported as 
"odd" because he was angry for not having obtained greater VA 
benefits.  The veteran, himself, felt that he should have 
done better with his life.  He said that he felt somewhat 
depressed and somewhat nervous and tense.   He said that day-
to-day survival made him tense.  The examiner noted that 
there was no depersonalization, derealization, hallucination, 
or illusion.  There was no suicidal or homicidal ideation.  
The veteran was oriented and his memory was intact.  His 
insight was minimal.  The examiner offered an Axis I 
diagnosis of alcohol dependence, in remission.  The Axis II 
diagnosis was antisocial personality disorder.  

The examiner offered additional specific opinions in response 
to the Board's remand.  The examiner reported that since no 
generalized anxiety disorder or major depression had 
presented at the current examination, the nexus opinion was 
unnecessary.  The examiner also noted that the veteran had 
not been truthful at some point because, in 1996, he reported 
sexual abuse as a child and long-standing depression-whereas 
he currently denied such a history.  The examiner also 
explained the in-service mental problems likely had existed 
prior to active service and "could have" increased during 
submarine duty.  He felt that a personality disorder and 
alcoholism would be exacerbated during long months in a 
submarine.  

Subsequently, the RO issued a supplemental statement of the 
case continuing the denial of the claim on a not well-
grounded basis.

In January 2000, the veteran's representative requested an 
examination by an independent medical expert (IME) because 
the recent medical opinion differed from the prior opinion.  


II.  Legal Analysis

The Board must now review the claim on its merits and account 
for the evidence that it finds to be persuasive and 
unpersuasive and provide a reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.

Service connection may be granted for disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Psychoses, which sometimes include major depression, 
will be presumed to have been incurred in service if 
manifested to a degree of 10 percent or more within 1 year 
after service.  38 C.F.R. §§ 3.307, 3.309 (1999).  This 
presumption is rebuttable by probative evidence to the 
contrary.  Id.  The factual basis supporting service 
connection may be established by medical evidence, competent 
lay evidence, or by both.  38 C.F.R. § 3.307(b).  

In reviewing the merits of the claim at hand, the Board notes 
that, during service, a diagnosis of "depressive reaction" 
was made following a suicide attempt.  The treating 
psychiatrist indicated the veteran had developed 
"situational anxiety and depression."  However, after 
further treatment and evaluation, the diagnosis was changed 
to a mixed personality disorder-which his doctors indicated 
existed prior to his entrance into the military (EPTE).  
Thus, an Axis I diagnosis was not made during service.  
Moreover, the Board concludes that the medical history 
compels against finding that the veteran had an Axis I 
psychiatric condition during service because such a diagnosis 
was considered and then clearly rejected at that time.

Some 3 years after service, in August 1980, a depressive 
reaction again was noted; however, it was reported to be 
secondary to alcoholism, not the veteran's service in the 
military.  There was no further mention or clinical 
manifestation of a mental disorder until several years later, 
during the 1990's, when the veteran experienced and received 
treatment for depression.  In July 1996, the VA examiner 
diagnosed a generalized anxiety disorder with recurrent 
depression and major depression; he also diagnosed alcohol 
abuse, but he indicated it was in remission.  Although he 
indicated the veteran had a long-standing history of 
depression dating back to his days in the military, the 
examiner only suggested-by inference-that the current 
diagnoses were actually the result of the veteran's service 
in the military.  There was no definitive opinion in this 
regard and, from the context of the statements in the report 
of the evaluation, the examiner may/may not have intended to 
provide the requisite medical nexus opinion.  That was the 
primary reason the Board remanded this claim in April 1999-
to resolve this ambiguity.

Unfortunately, since that VA psychiatrist was not available 
to reexamine the veteran and/or to submit a supplemental 
report to his prior evaluation, the RO had the veteran 
examined in August 1999 by another qualified VA psychiatrist.  
He concluded the veteran did not have a generalized anxiety 
disorder, or depression, or major depression, i.e., that he 
did not show sufficient clinical evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
That, in turn, essentially mooted the question of its 
possible relationship to his service in the military 
(i.e., a medical nexus) because he did not even have the 
condition he was alleging.  See Lathan v. Brown, 7 Vet. App. 
359 (1995).  It also is important to note that the report of 
that evaluation-and the opinions contained therein-was 
based on a review of the entire claims file, aside from the 
contemporaneous nature of the examination itself.

In weighing the relevant evidence in this case, which is both 
for and against the claim, the Board finds that the most 
recent medical opinion, in August 1999, has more probative 
value than the earlier opinion in July 1996.  Whereas the 
earlier opinion merely suggested a possible nexus-primarily 
by inference-between the conditions diagnosed and the 
veteran's service in the military, the current opinion 
indicates far more emphatically that he does not even have 
the conditions he is claiming-much less that they are a 
residual of his service in the military.  The current opinion 
also appears to have been made after a more comprehensive 
review of the claims file.  Moreover, the recent examiner 
noted the veteran had reported a considerably different 
history than when examined previously-thereby casting 
substantial doubt on his credibility and the allegations he 
has made.  Thus, there are legitimate reasons to question the 
reliability of the diagnosis and opinions of the VA 
psychiatrist who examined the veteran in July 1996.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (a diagnosis is 
only as good and credible as the history on which it is 
predicated).

Although the VA psychiatrist who examined the veteran in 
August 1999 also acknowledged that he "most likely" had 
some degree of psychiatric impairment prior to entering the 
military, and that it "could have" increased in severity 
during service if he, in fact, was in a submarine for great 
lengths of time, the VA examiner went on to note that the 
psychiatric impairment to which he was referring was 
the veteran's alcoholism and personality disorder-which, 
again, was the ultimate diagnosis in service (not depressive 
reaction).  Consequently, since service connection is 
expressly precluded by VA regulation for a personality 
disorder, and the VA examiner did not suggest that there was 
aggravation of the personality disorder during service by 
"superimposed" disease or injury, which might otherwise 
provide a basis of entitlement in this very limited instance, 
there is no alternative basis for granting the veteran's 
claim.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
see also Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); 
Beno v. Principi, 3 Vet. App. 439, 441 (1992); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  Similarly, there is 
no alternative basis for granting service connection for 
his alcoholism-which, incidentally, both the July 1996 and 
August 1999 VA examiners indicated has been in remission for 
quite sometime now.  See Barela v. West, 11 Vet. App. 280 
(1998); VAOPCGPREC 2-97 (Jan. 16, 1997).

Although the veteran alleges that he has the conditions he is 
claiming, and that they are the result of his service in the 
military, as a layman, he does not have the medical expertise 
and/or training to clinically diagnose a condition or to 
causally link it to his military service.  Therefore, his 
allegations purporting to do so have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

After consideration of all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).

Lastly, the Board is aware that the veteran's representative 
has requested an opinion from an independent medical expert 
(IME).  However, the Board does not find that such an opinion 
is necessary in this case since requesting it is within the 
discretion of the Board-based on the particular facts and 
circumstances of the case in question-and since the medical 
evidence already of record provides answers to all of the 
determinative issues in this appeal.  See 38 U.S.C. 
§ 7109(a); 38 C.F.R. §§ 20.901(d); Bielby v. Brown, 7 Vet. 
App. 260 (1994).  The VA psychiatrist who examined the 
veteran in August 1999, at the request of the Board's April 
1999 remand, provided a satisfactory explanation for all of 
his opinions concerning the merits of the veteran's appeal, 
and the examiner provided the rationale underlying his 
conclusions.  Hence, the Board does not find that the medical 
complexity or controversy of the dispositive issues in this 
case warrant obtaining an opinion from an IME.  38 C.F.R. 
§ 20.902 (1999).



ORDER

The claim for service connection for a generalized anxiety 
disorder with recurrent depression/major depression is 
denied.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

